Case 0:20-cv-61383-BB Document 5 Entered on FLSD Docket 07/22/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-61383-BLOOM/Valle

 PAMELA TITUS,

        Plaintiff,

 v.

 JEFFERSON CAPITAL SYSTEMS, LLC,

       Defendant.
 ___________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On July 21,

 2020, this Court accepted transfer of Case Number 20-cv-61397-CIV-MORENO, due to the

 overlapping issues between that case and the instant action, and ordered that the incoming case

 bear the case number 20-cv-61397-BLOOM. Upon review of the two cases, the Court concludes

 that consolidation is appropriate here.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Case Number 20-cv-61397-BLOOM is CONSOLIDATED with Case Number 20-

                cv-61383-BLOOM.

            2. The Clerk of Court is directed to CLOSE Case Number 20-cv-61397-BLOOM. All

                future filings shall be made in Case Number 20-cv-61383-BLOOM. The parties

                are also required to comply with all deadlines established by this Court in 20-cv-

                61383-BLOOM.
Case 0:20-cv-61383-BB Document 5 Entered on FLSD Docket 07/22/2020 Page 2 of 2
                                                   Case No. 20-cv-61383-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on July 22, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
